Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7351010, Kelly, in view of USPGPUB 20050194000 Todack, and USPN 8656939, Sharp et al, hereafter Sharp and USPN 4463496, Reich et al., hereafter Reich. 
Regarding Claim 1, Kelly discloses a cutting apparatus comprising: a pipe cutting tool (fig 7, tool 10) comprising a stationary knife (27) fixed in a first plane (fig 8, plane defined by edge 27A) to a frame (11), and a translatable knife (23) which can be slidably moved along a knife translation path arranged in a second plane of said frame (fig 8, plane defined by edge 23A), wherein the knives and the frame delimit a central frame aperture (open center 15), as the frame aperture forms a passageway arranged for receiving a pipe to be cut (col. 3, lines 35-40), the translatable knife being arranged diametrically opposite the stationary knife (fig 7), and the translatable knife is connected to the frame via a linear actuator system (hydraulic cylinders 19, 20) and wherein said frame is dividable (as seen in a hinged out state in fig 10), with the stationary knife (27) being attached to a first frame section (12), and the translatable knife (23) being attached to a second frame section (11) which is lockably coupled (via 

    PNG
    media_image1.png
    649
    468
    media_image1.png
    Greyscale

Kelly lacks the knives having concave, semi-circular cutting blades with each of the cutting blades having a 180 degree arc of curvature between lateral edges of the blades.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by having the blades thereof comprise concave, semi-circular cutting blades edges with each of the cutting blades having a 180 degree arc of curvature between lateral edges of the blades in order to effectively cut tough to sever submerged workpieces, as taught by Reich.
Kelly also lacks each knife being further equipped with a pipe abutment with a rigidly connected pipe abutment member with a concave semi-circular abutment face, having an arc of curvature corresponding to the arc of curvature of the cutting blades.
Todack discloses a pipe cutting device, which like the device of Kelly includes a frame (fig 3, 10) to which a translatable knife (40) is attached, which translatable knife is diametrically opposed to a set of stationary knives 50A/B, and which includes a pipe abutment (12C) with an abutment face (bottom facing face of part 30) that is attached to the frame portion associated with the movable knife (40), and another pipe abutment (30) with an abutment face (top facing face of part 30) that is attached to the frame portion associated with the stationary knives, in order to securely embrace the piling during the cutting and/or crushing operation, par 0056.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by equipping the bodies to which the Kelly knives are attached be equipped with pipe abutments having abutment face in order to securely embrace the 
Pipe to be cut during a cutting operation thereof, as taught by Todack.
concave semi-circular abutment face, having an arc of curvature corresponding to the arc of curvature of the cutting blades.
Sharp discloses an Apparatus, system and methods for sealing and severing a subsea pipeline, which like the apparatus of Kelly and of the present invention includes a pipe cutting apparatus which includes a knife that is translatable relative to the pipe and to a frame thereof in order to sever the pipe, and discloses that in such an apparatus it is known to include upper and lower abutments (14 and 22), each with abutment faces (20 and 60), which abutment faces have a diameter corresponding to the external diameter of pipes to be cut (col. 2, lines 40-55), in order to properly support the pipe thereon (col. 2, lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by including the abutment faces of Modified Kelly to have a diameter corresponding to round surfaces of at least certain sized piping to be cut thereby in order to properly support the pipe thereon as taught by Sharp.  It is further noted that the arcs of curvature of the abutment faces as modified in view of Sharp, would “correspond” to the arcs of the blades in that both surfaces have diameters.  Correspond is defined by Google dictionary as “hav[ing] close similarity”.  Thus if both shapes are curved they have close similarity and correspond to one another.
Regarding Claim 2, the Kelly translatable knife is arranged in a plane different from the stationary knife (see fig. 8), and, the translatable knife can be slidably moved to overlap the fixed knife (see fig. 13A).
Regarding Claim 4, the frame is attached in a resilient suspension (fig 12, suspension 43), arranged such that the pipe cutting tool is capable of being fixed for cutting as to a  pipe that is pulled vertically from the well (since the suspension 43 is a resilient suspension in as much as it is capable of being selectively [thus resiliently] fixed for cutting to a pipe that is vertically pulled from vertically the 
Regarding Claim 7, Kelly discloses a method for cutting a riser pipe (col. 4, lines 35-50, where it is disclosed that the tool can be used for cutting pipe), comprising the steps of: a. providing a tool as described in one of claims 1-3 (see rejection of Claims 1-3 above), c. suspending the tool in a resilient suspension (harness 43, which is resilient by definition since harnesses are known to provide some give) such that the movable knife is arranged to travel horizontally, perpendicular to the longitudinal axis of the pipe to be cut, d. actuating the device to cut the pipe (fig 13B).
Kelly lacks the step of b. selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut.
However, Kelly discloses that it is known to vary the shape of the cutting blades in a pipe cutter assembly to vary how a workpiece is cut, see col. 4 lines 60-67 and col. 5, lines 1-20 of Kelly.  Also, As noted above, Kelly can be modified in view of the teachings of Reich to have the blades be circular in shape.  As such , it would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kelly by also selecting knives having cutting blades with a diameter of curvature equal to the inner diameter of a pipe to be cut, since the changing of a shape of an element of an invention was held to be in the realm of design choice to one of ordinary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and MPEP 2144.04-IV.B.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Todack, and Sharp and further in view of USPN 3974562, Wuchner. 
Regarding Claim 3, the Kelly device as modified by Todack and Sharp discloses all the limitations of Claim 1 as discussed above. 

Wuchner discloses a Pipe cutting device which like the device of Kelly includes a frame (fig 3, housing 2) to which a translatable knife (fig. 1, 7) is attached, and which device includes movable piping abutment member (fig 3, 25) movable by an abutment actuator (24) into engagement with the pipe to be cut (col. 2, lines 23-26), the movable abutment member arranged to fix the pipe cutting tool onto the pipe prior to the translatable knife being moved against the pipe (col. 2, lines 23-26) in order to securely selectively hold a pipe while being cut but the cutting device (col. 2, lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kelly by having the abutment members thereof include a movable abutment member movable by an abutment actuator into engagement with the pipe to be cut, the movable abutment member arranged to fix the pipe cutting tool onto the pipe prior to the translatable knife being moved against the pipe in order to securely selectively hold a pipe while being cut but the cutting device, as taught by Wuchner. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/21, with respect to the rejection(s) of claim(s) 1-4 and 7 under 35 USC 103, as now amended, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kelly and Reich.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724     




/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

03/09/2021